Court of Appeals, State of Michigan

                                             ORDER
                                                                          Michael J. Talbot
Mathew Dunaskiss v. Varadee Dunaskis                                        Presiding Judge

Docket No.    331303                                                      Kirsten Frank Kelly

LC No.        2015-145753-CK                                              Stephen L. Borrello
                                                                            Judges


                The Court orders that the May 16, 2017 opinion is hereby AMENDED to correct a
clerical error. The sentence "Defendant having prevailed in full may tax costs." is corrected to read
"Plaintiff having prevailed in full may tax costs."

              In all other respects, the May 16, 2017 opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAY 18 2011
                                      Date